180 F.2d 579
CEDARTOWN YARN MILLS, Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 12898.
United States Court of Appeals Fifth Circuit.
March 20, 1950.
Rehearing Denied April 18, 1950.

Petition for Review of an Order of the National Labor Relations Board sitting at Washington, D. C.
James A. Branch, Atlanta, Ga., Allen E. Lockerman, Atlanta, Ga., for petitioner.
Paul S. Kuelthay, Chief Legal Assistant to Chairman of Board, National Labor Relations Board, Washington, D. C., David P. Findling, Associate General Counsel, A. Norman Somers, Assistant General Counsel, National Labor Rel. Bd., Washington, D. C., for respondent.
Before HOLMES, McCORD, and BORAH, Circuit Judges.
PER CURIAM.


1
The petition to review the order of the Board is denied.